Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant's Remarks and Amendments filed on 06/02/2021 regarding to the application 15/926,676 filed on 03/20/2018.
Claims 1, 11, and 15 are amended in this Response. Claims 1-21 are currently pending for consideration

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/02/2021 has been entered.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “A. Rejection of Claims 1-21 under 35 U.S.C. § 103” with “… 1. Independent Claim 1 and Dependent Claims 2-10 and 21… Applicant submits determining a type of content that is to be embedded in a collaborative content item based on the URL; in response to receiving the URL, providing one or more interface elements that enable navigation through the source content item; receiving, via the one or more interface elements, a user selection of a portion of the source content item associated with the URL to be embedded in a content pane that is generated within the collaborative content item; generating the content pane within the collaborative content item; encoding, in the content pane, a reference to the source content item based on the type of content’… Independent Claim 11 and Dependent Claims 12-14… under similar reasoning as that applied to claim 1… Independent Claim 15 and Dependent Claims 16-20… under similar reasoning as that applied to claim 1…”

Applicant’s arguments, see remarks pages 2 – 3, filed on 06/02/2021, with respect to the rejection(s) of claim(s) 1- 21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mody and Rodriguez for Claims 1 – 5, 7 – 19 and 21; and in view of Mody, Rodriguez and Lord for Claims 6 and 20 (See the rejections below).




Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al. (US 20180097755 A1, “Mody”) and in view of Rodriguez et al. (US 20180367483 A1, “Rodriguez”).

As to claim 1, Mody discloses A computer-implemented method comprising: 
receiving a uniform resource locator (URL) to a source content item; (Mody: [0038] Upon selection of the URL, the content identification data included in the URL can be transmitted to content management system which can use the received content identification data to identify the appropriate content entry and return the source content item associated with the content entry). 
determining a type of content that is to be embedded in a collaborative content item based on the URL; (Mody: [0043, 0038] determines a content item managed by content management system 106 or collaboration module 202 which can have a different format or be of a different type than the electronic messages like a word processing document, a slide show presentation, a web page, or other digital item of content with the content identification data included in the URL… collaboration module provides features and functionality that allow various users using different client devices to collaborate on content items). 
in response to receiving the URL, providing one or more interface elements that enable navigation through the source content item; (Mody: [0029] the user can 
receiving, via the one or more interface elements, a user selection of a portion of the source content item associated with the URL to be embedded in a content pane that is generated within the collaborative content item; (Mody: [0063-0064] receiving the user input of the source content items 506 and/or 508 in the message body of email message include links (e.g., hyperlinks, URL) to content, embedded media items from a network resource (e.g., the internet) or content items managed by content management… the content items 506 and/or 508 (i.e. content pane) can be shared with collaborators of the email message (i.e. collaborative content item) in FIG. 7).
The examiner notes that the “a content pane” is clearly defined in the claim and the specification [0099] recites “the selected portion of the content item is visable through a content pane or window” and [0124] recites “the graphical user interface displayed on the client device may allow for a user to select a portion of the source content item to be displayed in the content pane of the collaborative content item”. The examiner interprets “a content pane” or a window is a user interface to display the selected contents and Mody discloses the link is converted into embedded item 506 by using the link (e.g., the URL) to locate and obtain the external content item identified by 
generating the content pane within the collaborative content item; (Mody: [0064] the content items 506 and/or 508 (i.e. content pane) are generated in the message body can be shared with collaborators of the email message (i.e. collaborative content item) in FIG. 7).
encoding, in the content pane, a reference to the source content item based on the type of content, (Mody: [0085] message conversion model parse each message in the message thread to encode the attachment information, e.g., size, type, content in the attachment, source reference… step 914, replace links in content item with corresponding content in 506 and/or 508 (i.e. content pane) of FIG. 8-9).
However, Mody may not explicitly discloses all the aspects of the receiving, from the content pane within the collaborative content item, an edit to the source content item at the content pane,
wherein the edit is to the portion of the source content item embedded in the collaborative content item; and
sending an update to the content management system, the update reflecting the edit made at the content pane.
Rodriguez discloses receiving, from the content pane within the collaborative content item, an edit to the source content item at the content pane, (Rodriguez: [0031, 0113, and 0408] via a chat interface session (i.e., content pane) of a messaging application, the embedded media player with media items, embedded app with item lists, spreadsheet to the output content documents… having embedded 
Rodriguez discloses wherein the edit is to the portion of the source content item embedded in the collaborative content item; and (Rodriguez: [0408] Incorporating a bot within a messaging service, permit users to collaborate the content item with other users to accomplish various tasks such as editing travel plan, shopping, scheduling events, obtaining information within the message service).
Rodriguez discloses sending an update to the content management system, the update reflecting the edit made at the content pane. (Rodriguez: [0231-0232] sending an update by the messaging service based on an edit made by a user to content in an embedded content editor that is embedded in a messaging thread of the chat interface session (i.e., content pane)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody and Rodriguez disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Rodriguez's embedding the content item with display in the embedded interface was combined with Mody's converting messages into a collaboration content, the claimed limitation on the receiving, from the content pane within the collaborative content item, an edit to the source content item at the content pane,
wherein the edit is to the portion of the source content item embedded in the collaborative content item; and
sending an update to the content management system, the update reflecting the edit made at the content pane would be obvious. The motivation to combine Mody and Rodriguez is to provide a chat interface that allows compelling and efficient integration between the user devices by posting various embedded contents. (See Rodriguez [0035])

As to claim 2, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the source content item and the collaborative content item are stored by the content management system. (Mody: [0021, Abstract] Content management system can store the source content item… the message conversion module can generate a collaboration content item, which can be stored in the content management system).
As to claim 3, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, further comprising notifying the content management system of the embedding of the portion of the source content item in the collaborative content item, wherein the content management system is configured to update the collaborative content item with the embedding of the portion of the source content item. (Mody: [0028] the client software can monitor the linked collection for source content item changes and queue those changes (i.e. collaborative content item) for later synchronization (i.e. update) to content management system… manually start, 
As to claim 4, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, further comprising: 
accessing the collaborative content item stored by the content management system; (Rodriguez: [0061] the content server (i.e. content management system) may include or access an electronic encyclopedia that provides information about landmarks identified in the images (i.e. content item)).
displaying the collaborative content item in a graphical user interface; (Rodriguez: [0106] receive a stream of video data from a content server over the network and display the video data in the embedded user interface).
receiving, via the graphical user interface, a user selection of the source content item for embedding; and (Rodriguez: [0202] receiving the media item that is selected by user input provided to the embedded user interface, e.g., after user input browses displayed menus of available media items in the embedded interface).
providing for the display of the source content item within the collaborative content item. (Rodriguez: [0125] server-suggested content items can be displayed in the chat interface and/or by an embedded application that plays the type of the content items).
As to claim 5, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the user selection of the portion of the source content item is received via the content pane. (Mody: [0064] the content items 506 and/or 508 (i.e. the content pane) are generated in the message body for the received 
As to claim 7, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the portion of the source content item is defined by location data associated with the source content item and (Mody: [0033-0034] content item management module maintains a content directory includes a content path can be used to identify the location of the source content item).
the source content item is a slide deck content item and the location data is a set of slides in the slide deck content item. (Mody: [0043] content management system includes collaboration module to collaborate on content items like a slide show presentation for a set of slides).
As to claim 8, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the embedding of the portion of the source content item in the content pane of the collaborative content item is performed by a first client device associated with a first user account and wherein the edit to the source content370294062.1Serial No.: 15/926,676Confirmation No.: 1074 Docket No.: 085118-587994_P1214US1item is associated with a second client device associated with a second user account of the content management system. (Mody: [0028, 0032] an online synchronized content management system can synchronize across multiple client devices for any changes to content in a designated collection and its sub-collections, such as new, deleted, modified, copied, or moved content items or collections… includes sharing module 130 for managing sharing content publicly or privately… Sharing content privately can include linking a content item collaboratively in 
As to claim 9, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the embedding of the portion of the source content item in the content pane of the collaborative content item is performed by a first client device associated with a user account and wherein the edit to the source content item is associated with a second client device associated with the user account. (Mody: [0028, 0032] an online synchronized content management system can synchronize across multiple client devices for any changes to content in a designated collection and its sub-collections, such as new, deleted, modified, copied, or moved content items or collections… includes sharing module 130 for managing sharing content publicly or privately… Sharing content privately can include linking a content item collaboratively in content storage with two or more user accounts so that each user account has access to the content item in a platform agnostic manner).
As to claim 10, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, further comprising: receiving, from the content management system, the edit to the source content item, wherein the edit is to the portion of the source content item embedded in the collaborative content item; and
updating, based on the edit, to the source content item and enablement of updating for the edit to the source content item, the portion of the source content item embedded in the collaborative content item. (Rodriguez: [0080] data received at a user device (i.e., an update) from other programs or devices (i.e., embedded content source document), to be provided to an embedded application executing for that 
As to claim 21, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the portion of the source content item is defined by location data associated with the source content item. (Mody: [0033-0034] content item management module maintains a content directory includes a content path can be used to identify the location of the source content item).
Regarding claims 11-14, these claims recite the computer readable medium performed by the method of claims 1, 10, 3, and 4, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 15-19, these claims recite the system performed by the method of claims 1, 10, 3, 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claims 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mody in view of Rodriguez and further in view of Lord (US 20150006552 A1, “Lord”).
As to claim 6, Mody in view of Rodriguez discloses The computer-implemented method of claim 1, wherein the portion of the source content item is defined by location data associated with the source content item and (Mody: [0033-0034] content item management module maintains a content directory includes a content path can be used to identify the location of the source content item).
the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item.
Lord discloses the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item. (Lord: [0083, 0053] the content item being a portion of a spreadsheet, the location of data in a spreadsheet being stored a pointer that addresses cells as a range of the coordinates). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody in view of Rodriguez and Lord disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Lord's customizing the reports with the selection of embedded content items was combined with Mody in view of Rodriguez's converting messages into a collaboration content, the claimed limitation on the source content item is a spreadsheet content item and the location data is a set of cells in the spreadsheet content item would be obvious. The motivation to combine Mody in view of Rodriguez and Lord is to provide a report generation process by automatically search and select section of relevant content items effectively. (See Lord [0030]).
As to Claim 20, Mody in view of Rodriguez may not explicitly disclose all the aspect of The system of claim 15, wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units. 
wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units. (Lord: [0033] the system allowing the user to build a report by selecting a portion of a page, by page number and range of the coordinates of the clipped sections… a table is identified by worksheet and a range of cell coordinates (i.e. atomic units) and allows selection of a single unit of that portion of units (i.e., a cell)). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Mody in view of Rodriguez and Lord disclosing collaboratively editing and organizing contents within Content Management system which are analogous art from the “same field of endeavor”, and, when Lord's customizing the reports with the selection of embedded content items was combined with Mody in view of Rodriguez's converting messages into a collaboration content, the claimed limitation on wherein the source content item is composed of a plurality of atomic units and the user selection of the portion of the source content item is a selection of at least one unit of the plurality of atomic units would be obvious. The motivation to combine Mody in view of Rodriguez and Lord is to provide a report generation process by automatically search and select section of relevant content items effectively. (See Lord [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176